       Case 2:20-cr-00154-RMP      ECF No. 26    filed 02/18/21   PageID.61 Page 1 of 7



1

2                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

3
                                                                        Feb 18, 2021
4                                                                           SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-154-RMP-1
8                               Plaintiff,
            v.                                     PRETRIAL ORDER AND ORDER
9                                                  GRANTING MOTION TO
      JEREMY JOHN GILBERT,                         CONTINUE
10
                                Defendant.
11

12         BEFORE THE COURT is Defendant’s Motion to Continue Trial, ECF No.

13   24. Defendant moves for a continuance to allow additional time to investigate this

14   case. The Government does not object to a continuance in this matter. Id.

15         A trial date of March 15, 2021, would deprive defense counsel of adequate

16   time to obtain and review discovery and provide effective preparation, taking into

17   account the exercise of due diligence. 18 U.S.C. § 3161(h)(7). In addition, the

18   Court finds that the ongoing public health situation due to the novel coronavirus

19   (COVID-19) pandemic inhibits the availability of an adequate spectrum of jurors

20   and the ability of Defendant, witnesses, counsel, and Court staff to be present in the

21   courtroom. See General Order No. 2021-4 (E.D. Wash. Feb. 10, 2021); CARES



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 1
       Case 2:20-cr-00154-RMP     ECF No. 26    filed 02/18/21   PageID.62 Page 2 of 7



1    Act, Pub. L. No. 116-136; State of Washington Office of the Governor,

2    Proclamation 20-25.6, “Safe Start – Stay Healthy” County-by-County Phased

3    Reopening (Jul. 7, 2020). Therefore, the Court finds that the ends of justice served

4    by ordering a continuance of proceedings in this matter outweigh the best interests

5    of the public and Defendant’s right to a speedy trial, pursuant to 18 U.S.C.

6    §3161(h)(7)(A).

7          Accordingly, IT IS HEREBY ORDERED:

8          1.   Defendant’s Motion to Continue Trial, ECF No. 24, is GRANTED.

9          2.   The current trial date of March 15, 2021, is STRICKEN and RESET to

10   May 10, 2021, at 8:45 a.m. commencing with a final pretrial conference at 8:30

11   a.m. Trial shall take place in Spokane, Washington.

12         3.   The current pretrial conference date of March 2, 2021, is STRICKEN

13   and RESET for April 27, 2021, at 3:00 p.m. via video conference from Spokane

14   County Jail. Counsel will receive connection instructions from the Court. The

15   public may listen to hearings by calling the Court’s public conference line at

16   888.363.4749, and entering access code 4939688# (no security code is required) five

17   minutes before the hearing begins. ALL PARTIES MUST MUTE THEIR

18   PHONES, AND NO RECORDING OR REBROADCASTING IS PERMITTED.

19         4.   Counsel for defense shall notify Defendant of all hearings and ensure her

20   attendance at court.

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 2
       Case 2:20-cr-00154-RMP             ECF No. 26    filed 02/18/21   PageID.63 Page 3 of 7



1            5.     Motions to Expedite, if any, shall be filed separately and noted for

2    hearing two (2) days from the date of filing, after informing opposing counsel of

3    such.

4            6.     Discovery motions, pretrial motions, and motions in limine shall be filed

5    by April 6, 2021; responses are due April 13, 2021; and replies are due April 20,

6    2021. Counsel shall note their motions for hearing at the pretrial conference on

7    April 27, 2021. LCrR 12(c)(2).

8            7.         Trial briefs, requested voir dire, witness lists, jointly proposed jury

9    instructions, and a table of proposed jury instructions shall be filed and served by

10   April 30, 2021, for the Court’s consideration.

11           (a) The jointly proposed jury instructions should address only issues that are

12           unique to this case and shall include instructions regarding the elements of

13           each count, any necessary definitions, and a proposed verdict form.

14           (b) The parties shall provide the Court electronically with a table of

15           proposed, cited jury instructions. This table shall include:

16                (i)       The instructions on which the parties agree;

17                (ii)      The instructions that are disputed; and

18                (iii)     The basis of any objection.

19                (iv)      The jury instruction table shall be substantially in the following

20                          form:

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 3
      Case 2:20-cr-00154-RMP     ECF No. 26    filed 02/18/21   PageID.64 Page 4 of 7



1     Proposed by     Instruction #     9th Cir. Cite      Objection        Response to
                                                                             objection
2
         (c) In addition to the jury instruction table, each party shall address any
3
         objections they have to instructions proposed by any other party in a
4
         memorandum filed by April 30, 2021. The parties shall identify the specific
5
         portion of any proposed instruction to which they object supported by legal
6
         authority that supports the objection. Failure to file an objection to any
7
         instruction may be construed as consent to the adoption of an instruction
8
         proposed by another party.
9
         8.   Pretrial Exhibit Stipulation
10
         (a) The parties shall prepare and file, by April 30, 2021, a pretrial exhibit
11
         stipulation that contains each party’s numbered list of all trial exhibits with the
12
         opposing party’s objections to each exhibit, including the basis of the
13
         objection and the offering party’s brief response. All exhibits to which there
14
         are no objections shall be deemed admitted, subject to any objections at trial
15
         that could not be raised in advance. Failure to comply with this paragraph
16
         could be deemed to constitute a waiver of all objections. Do not submit
17
         blanket or boilerplate objections to the opposing party’s exhibits. These will
18
         be disregarded and overruled.
19
         (b) The pretrial exhibit stipulation shall be substantially in the following
20
         form:
21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 4
       Case 2:20-cr-00154-RMP      ECF No. 26    filed 02/18/21   PageID.65 Page 5 of 7



1                                Pretrial Exhibit Stipulation

2    Plaintiff’s/Defendant’s Exhibits

3      Exhibit No.       Description        If Objection, State     Response to Objection
                                                 Grounds
4
           (c) Exhibits shall be pre-marked with the exhibit numbers that will be used
5
           at trial. Plaintiff’s trial exhibits are to be numbered 1 through 199, and
6
           Defendant’s exhibits are to be numbered 200 and following.
7
           (d) Objections to exhibits and witnesses shall be heard at the final pretrial
8
           conference.
9
           9.   Trial Procedures
10
           The following procedures shall be utilized at trial:
11
           (a) The Court utilizes JERS (Jury Evidence Recording System) to allow
12
           evidence admitted for a trial to be viewed electronically via touchscreen
13
           monitor in the jury deliberation room upon the conclusion of the trial. Please
14
           note that the jury will receive a verbatim copy of the JERS exhibit list. Please
15
           carefully review and follow the instructions provided.
16
           JERS Instruction Sheet for Attorneys
17
           (b) The Court will conduct the majority of jury voir dire but allow counsel
18
           fifteen minutes to ask additional questions or to do more in depth exploration
19
           of issues raised by the Court;
20

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 5
      Case 2:20-cr-00154-RMP    ECF No. 26     filed 02/18/21   PageID.66 Page 6 of 7



1        (c) A total of thirteen jurors will be selected. Plaintiff shall have six

2        peremptory challenges, Defendant shall have ten peremptory challenges, and

3        each party shall have one challenge for the alternate juror. Fed. R. Crim. P.

4        24. The challenges shall be exercised alternately;

5        (d) Regular trial hours shall be from 8:45 a.m. to 12:00 noon, and 1:15 to

6        4:30 p.m.;

7        (e) The jurors will be provided with notebooks for note-taking and a copy of

8        preliminary instructions;

9        (f)   Documents published to the jury by counsel shall be collected at the

10       conclusion of trial each day or following a witness’s testimony regarding the

11       published document;

12       (g) A single photograph shall be taken of all witnesses following their

13       testimony for use by the jury to correlate a witness with the testimony he or

14       she provided. The photographs shall be maintained in a three-ring binder by

15       the Court. The photograph will have the witness’s name on it and the date of

16       the witness’s testimony. The photographs will be provided to the jury to assist

17       them during deliberations. Following deliberations, the photographs will be

18       destroyed by the Court and will not be a part of the record;

19       (h) Examination of witnesses shall be limited to direct, cross, redirect and

20       recross. Fed. R. Evid. 611(a);

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 6
       Case 2:20-cr-00154-RMP        ECF No. 26    filed 02/18/21   PageID.67 Page 7 of 7



1          (i)     Counsel are encouraged to limit requests for sidebars by anticipating

2          legal and evidentiary issues so that the issues may be addressed before trial

3          begins each day, during the lunch hour, or after trial hours;

4          (j)     During trial, counsel are encouraged to exchange lists of the next day’s

5          witnesses and exhibits so that objections or legal issues may be anticipated

6          and resolved outside the normal trial hours;

7          (k) Counsel shall have the next witness to be called to testify available

8          outside the courtroom, to avoid delay; and

9          (l)     An attorney’s room for Plaintiff and for Defendant is available. Counsel

10         may inquire with the on-duty Court Security Officer for access to the room.

11         10. A Waiver of Speedy Trial Rights was signed by Defendant. ECF No. 25.

12   All time from the trial date of March 15, 2021, to the new trial date of May 10,

13   2021, is EXCLUDED for speedy trial calculations pursuant to 18 U.S.C. §

14   3161(h)(7).

15         IT IS SO ORDERED. The District Court Clerk is directed to file this Order

16   and provide copies to counsel.

17         DATED February 18, 2021.

18
                                                     s/ Rosanna Malouf Peterson
19                                                ROSANNA MALOUF PETERSON
                                                     United States District Judge
20

21



     PRETRIAL ORDER AND ORDER GRANTING MOTION TO CONTINUE ~ 7
